Title: To George Washington from Major General Philip Schuyler, 12 October 1775
From: Schuyler, Philip
To: Washington, George



Dear Sir
Tionderoga [N.Y.] October 12th 1775.

I did myself the Honor to write Your Excellency on the 26th Ult: which I sent by the Way of Albany, on the 4th instant, I received

the Originals of the inclosed, Except that marked No. 2, which came to Hand Yesterday.
It chagrines me much, that I have not more frequent Opportunities of addressing Myself to You.
I am extreamly apprehensive that a Want of Powder will be fatal to our Operations, I have sent Express to Albany and New York, but have not yet learnt whether I shall be supplied or not.
The Army is now supplied with Provisions to the 30th instant, but all the Pork that is to be had is gone, and altho’ we have a Sufficiency of Fat Cattle I fear we shall want Salt.
Inclose Your Excellency a Return of the discharged Men from this Army, Exclusive of this 150 at least occupy the General Hospital at Fort George and I fear as many more are ready to enter it.
I begin to gather Strength, my Fever has left me and I hope soon to be able to join the Army.
General Wooster’s Regiment I suppose will be this Evening at Fort George, they will be pushed off immediately on their Arrival here.
Be pleased to make my best Respects to General Lee, General Gates and the Gentlemen of your Suit, I hope we shall all meet at a merry Christmas.
Adieu My Dear General, my best Wishes attend You thro’ Life, happy If I can have an Opportunity of evincing how sincerely, I am Dr Sir Your most Obedt humble Servt

Ph: Schuyler


This moment Your Excellencys dispatches of the fourth came to hand. Capt. Buel waits for this can therefore only thank you for them.

